DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.	Claim 15 is directed to a computer program product disposed upon a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. The current specification notes, in p. 0055, that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” However it is silent regarding “a computer readable medium” as claimed. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (US PG Pub 20130325833).
	As per claims 1, 8 and 15, Guan discloses a method, apparatus and computer program product Embodiments of the invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules; also see p. 0021), cause the apparatus to carry out the steps of: the computer program product disposed upon a computer readable medium (Guan; Fig. 1; p. 0021 – The computing device 100 typically includes a variety of computer-readable media. Computer-readable media may be any available media that is accessible by the computing device 100 and includes both volatile and nonvolatile media, removable and non-removable media), the computer program product comprising computer program instructions that, when executed (Guan; p. 0021), cause a computer to carry out the steps of:  	determining a primary language and a secondary language associated with a user (Guan; Fig. 3, item 312; p. 0057 - it is determined that the user has intent to have non-native language learning opportunities presented on the general search engine results page in conjunction with standard search engine results in the native language; also see p. 0037); 	receiving a search request from the user comprising a search query (Guan; Fig. 3, item 310; p. 0056 - a first search query is received from the user; the first search query comprises at least one or more words or symbols in the native language);	performing a first search of content data written in or encoded in the primary language associated with the user and based on the search query (Guan; Fig. 3, item 314; p. 0061 - a first set of native language search results associated with the first search query is identified by an identifying component such as the identifying component 222 of FIG. 2);	performing a second search of content data written in or encoded in the secondary language a second set of non-native language search results associated with the first search query is also identified); and 	sending, to a user device associated with the user, results of the first and second searches (Guan; Fig. 3, item 318; p. 0074 - the first and second sets of search results are simultaneously presented on the general search engine results page by a rendering component such as the rendering component 226 of FIG. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Verma (US PG Pub 20140058838) which provides advertisements in multiple languages based on a search query and the multiple languages understood by the user.
Gilliland et al. (US Patent 9824147) which provides a method of processing search queries in multiple languages.
Cazin (US PG Pub 20190370392) which provides a multi-language search that produces additional results in a second language based on the amount of search results that a search in a first language returns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/12/2022